Appeal from a judgment of the Supreme Court at Special Term, entered October 29, 1976 in Albany County, which dismissed petitioner’s article 78 proceeding. The petitioner was suspended from his employment with the Department of Environmental Conservation without pay for a period of 30 days pending a hearing on charges of misconduct pursuant to section 75 of the Civil Service Law. While the petitioner does not dispute the fact that the statute provides for such a suspension, he contends that it is unconstitutional as being a penalty in advance of a hearing. In the case of Matter of Meliti v Nyquist (41 NY2d 183, 187), the Court of Appeals expressly found no constitutional impediment to a suspension from public employment without pay pending the disposition of charges and affirmed such a suspension. Accordingly, the judgment must be affirmed. Judgment affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Mikoll and Herlihy, JJ., concur.